DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 11, remove “positon”, replace with -- position --.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  on line 13, remove “an S-pole”, replace with -- the S-pole --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of the claim includes at least two position detection sensors, i.e. two or more, therefore it is unclear as to how said at least two position detection sensors are arranged to obtain “the same interval in the optical axis direction”, since the distance between adjacent and non-adjacent position detection sensors can varied in relation to a reference position detection sensor.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-12, 15-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baik (US Patent No. 9,086,613).
Regarding claims 1, 7-12 and 15-16, Baik teaches a camera comprising:
a fixed portion (Fig. 3, item 30)
a movable portion (20) configured to be moved relative to the fixed portion in an optical axis direction; 
at least two position detection sensors (210 and 220); and
a magnet (110) disposed to oppose the at least two position detection sensors in a direction intersecting the optical axis direction, the magnet comprising an N-pole and an S-pole on a surface opposing the at least two position sensors and a neutral zone (116) between the N-pole and the S-pole (Fig. 7), wherein 
the at least two position detection sensors are disposed such that at least one position detection sensor opposes one of the N-pole and the S-pole and at least one other position detection sensor opposes the neutral zone when the movable portion is moved in the optical axis direction (col. 5, ll. 37-42);
wherein a distance from a center of the neutral zone of the magnet to a center of the N-pole of the magnet in the optical axis direction and a distance from the center of the neutral zone of the magnet to a center of the S-pole of the magnet in the optical axis direction are substantially the same (Fig. 7) [claim 7];
wherein a length of the N-pole of the magnet in the optical axis direction and a length of the S-pole of the magnet in the optical axis direction are the same (Fig. 7) [claim 8];
wherein the at least two position detection sensors comprises a first position detector and a second position detection sensor (210 and 220) disposed adjacent to teach other, and one of the first and second detection sensors is disposed in substantially a same position as a center of a coil in the optical position (col. 4, ll. 44-46) [claim 9];
wherein the other of the first and second position detection sensors is spaced apart from a portion above or below the center of the coil at a certain interval in the optical axis direction (implicit) [claim 10];
wherein the at least two position detection sensors comprises a first position detection sensor and a second position detection sensor disposed adjacent to a coil, and the magnet is disposed to oppose the coil in the direction intersecting the optical axis direction (col. 4, ll. 35-45) [claim 11];
wherein only one of the at least two position sensors opposes one of the N-pole and the S-pole when the movable portion is moved in the optical axis direction (col. 5, ll. 37-42) [claim 12];
wherein the magnet is disposed on the movable portion and the at least two position detection sensors are disposed on the fixed portion (col. 4, ll. 35-46) [claim 15];
wherein the magnet is disposed on the fixed portion and the at least two position detection sensors are disposed on the movable portion (col. 4, ll. 35-46) [claim 16].
Regarding claims 19-20, Baik teaches a camera module comprising:
a fixed portion (30);
a movable portion (20) configured to be moved relative to the fixed portion in an optical axis direction;
a first position detection sensor (210);
a second position detection sensor (220) spaced apart from the first sensor along the optical axis direction; and
a magnet (110) disposed to oppose the first and second position detection sensors along a direction intersecting the optical axis direction, the magnet comprising an N-pole and an S-pole that oppose each other along the optical axis direction with a neutral zone therebetween,
during movement of the movable portion relative to the fixed portion, the first and second position detection sensors are disposed such that one of the first and second position detection sensors is disposed opposite one of the N-pole and the S-pole and the other of the first and second position detection sensors is disposed opposite the neutral zone or is unopposed by any portion of the magnet (col. 5, ll. 37-42);
a coil (120) configured to electromagnetically interact with the magnet to move the movable portion relative to the fixed portion in an optical axis direction, wherein the coil and the first and second position detection sensors are disposed together on one of the movable portion and the fixed portion, and the magnet is disposed on the other one of the movable portion and the fixed portion (Fig. 3) [claim 20].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baik in view of Iwazawa (US Pub. No. 2017/0356986).
Regarding claims 3-4, Baik teaches all the claimed limitations except for sensing values of the first position detection sensor and the second position detection sensor have a sine or cosine curve when the movable portion is moved in the optical axis direction, wherein the sensing values of the first position detection sensor and the second position detection sensor have a phase difference of about 90 degrees when the movable portion is moved in the optical axis direction [claim 4]. Iwazawa teaches a position detection sensor comprises a first position detection sensor and a second position detection sensor, wherein sensing values of the first position detection sensor and the second position detection sensor have a sine or cosine curve, wherein the sensing values of the first position detection sensor and the second position detection sensor have a phase difference of about 90 degrees when the movable portion is moved in the optical axis direction (para. 002). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said outputs of said first and second position detection sensors as taught in order to obtain an accurate position detection result.
Allowable Subject Matter
Claims 2 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852